 1
 2
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT

 8                    SOUTHERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,              Case No. 18CR3038-MMA
11
12                      Plaintiff,          ORDER AND JUDGMENT OF
                                            DISMISSAL
13         v.
14                                          [Doc. No. 25]
     FRANCISCO CHAVEZ-DANIEL,
15
16                      Defendant.
17
18        Upon due consideration, and pursuant to Federal Rule of Criminal Procedure
19 48(a), the Court GRANTS the United States motion and DISMISSES the Indictment
20 against Defendant Francisco Chavez-Daniel without prejudice.
21        IT IS SO ORDERED AND ADJUDGED.
22 DATE: March 7, 2019                  ~ --
                                                               a
                                                               _,_&
23                                      HON. MICHAEL M. ANELLO
                                        United States District Judge
24
25
26
27
28
